Citation Nr: 0021754	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  97-21 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury, to include right foot arch impairment.

2.  Entitlement to service connection for residuals of a left 
foot injury.

3.  Entitlement to service connection for a low back 
disorder, secondary to the veteran's service-connected 
residuals of a right foot injury, to include residuals of a 
fractured distal phalanx, right great toe, and right foot 
arch impairment.

4.  Entitlement to a compensable evaluation for residuals of 
a right foot injury, to include residuals of a fractured 
distal phalanx, right great toe, and right foot arch 
impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

Initially, the Board notes that it has consolidated the 
veteran's service-connected residuals of a fractured distal 
phalanx, right great toe, with the pending issue of 
entitlement to service connection for a right foot arch 
impairment.  For the reasons stated below, the Board finds 
that service connection for residuals of a right foot injury, 
to include residuals of a fractured distal phalanx, right 
great toe, and right foot arch impairment is established in 
this instance.  Accordingly, given this consolidation of 
issues on appeal, the issue of entitlement to a compensable 
evaluation for residuals of a right foot injury, to include 
residuals of a fractured distal phalanx, right great toe, and 
right foot arch impairment, is addressed in the REMAND 
section, following the decision below.

The Board also notes that the issue of entitlement to 
secondary service connection was first before the Board in 
January 1999.  At that time, given the Board's decision that 
new and material evidence had been submitted as to the 
veteran's foot disorder, consideration of this issue was 
deferred, pending necessary evidentiary development 
pertaining to the veteran's foot.  Specifically, the RO was 
directed to afford the veteran a VA orthopedic examination.  
Review of the record indicates that the RO complied with the 
Board's directives, as required by law.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Here, a VA orthopedic examination 
was conducted in March 1999.


FINDINGS OF FACT

1.  Service connection for residuals of a fractured distal 
phalanx, right great toe, was granted in a May 1999 rating 
decision.

2.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

3.  Competent medical evidence has been presented showing a 
nexus, or link, between the veteran's current right foot 
disorder, including right foot arch impairment, and events in 
service.

4.  The veteran's service medical records do not reflect an 
injury to the veteran's left foot while in service, including 
those events documented in June 1966; the weight of the 
evidence of record is against the veteran's claim as to this 
issue.

5.  Competent medical evidence has been presented showing 
that the veteran's low back disorder is proximately due to or 
results from the veteran's service-connected residuals of a 
right foot injury, including residuals of a fractured distal 
phalanx, right great toe, and right foot arch impairment.


CONCLUSIONS OF LAW

1.  Residuals of a right foot injury, including right foot 
arch impairment, were incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  Residuals of a left foot injury were not incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).

3.  The veteran's low back disorder is proximately due to or 
results from his service-connected residuals of a right foot 
injury, to include residuals of a fractured distal phalanx, 
right great toe, and right foot arch impairment.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Further, disability which is proximately due to or the result 
of a service-connected disease or injury shall also be 
service-connected.  38 C.F.R. § 3.310(a) (1999).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall also be considered a 
part of the original condition.  Id.

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Factual Background

The veteran's service medical records indicate that an 
acetylene tank dropped on the veteran's right long toe and 
second digit in June 1966.  Both toenails had complete 
subungual hematomas.  An x-ray of the right foot showed a 
relative non-displaced fracture of the medial corner of the 
distal phalanx of the great toe.  The veteran's left foot was 
not referenced.  The veteran returned for follow-up treatment 
the following month, in July 1966.  At that time, the 
dressing on his right foot was changed, and it was noted that 
things looked good.  The veteran's toenails were trimmed, and 
he was to continue wearing tennis shoes.  The veteran's left 
foot was again not referenced.  In October 1966, the veteran 
sought treatment for a burn on his left foot.  No follow-up 
treatment is noted.  In February 1967, it was noted that the 
veteran's left great toenail was improving.  His nail was 
lifted and probed, and the veteran was advised on proper 
cutting techniques.  Upon separation examination (conducted 
in October 1968), no reference was made as to either the 
veteran's right or left foot.

Upon VA examination in July 1975, the veteran reported pain 
in his left foot, caused by an in-service injury to his left 
foot, in 1967, when an acetylene tank smashed three of his 
toes.  A contemporaneous x-ray study of the veteran's left 
foot was normal, showing no evidence of fracture or soft 
tissue deformities.  The pertinent diagnosis was injury left 
foot, moderate residuals.  The examiner commented that upon 
examination the veteran's left foot was asymptomatic.  There 
was no pain on passive movement of the ankle, heel, or 
anterior foot.  There were also no burns.

Private medical records (dated from May 1979 to February 
1981) reflect the veteran's complaints of knee and hip 
discomfort.  It was noted that the veteran reported having 
smashed his foot in service.  The involved foot was not 
identified.  It was noted in another record that the veteran 
had burning foot syndrome of the right foot.  The veteran's 
service medical history was not referenced in connection with 
this diagnosis.

Correspondence from the veteran's chiropractor (dated in July 
1996) reflects the veteran's reports of having injured his 
left foot in service, when an acetylene tank fell on his left 
foot, causing multiple compression fractures of the tarsal 
and metatarsal bones.  This correspondence also reflects the 
veteran's reports of sciatic neuralgia episodes.  The veteran 
had been previously diagnosed with vertebral disc herniation 
at L3/L4-L5, as well as iliosacral subluxation or iliosacral 
joint slippage.  The veteran's chiropractor believed that 
there was a direct correlation between the original accident 
in 1966 and the veteran's later spinal syndromes.  He stated 
that when the acetylene bottle fell on the veteran's foot, he 
was dragged to the floor and twisted in the process.  This 
was the only accident in the veteran's case history that 
could have provoked the iliosacral separation, as well as the 
onset of the severe lumbosacral rotary subluxations and 
spinal capsular ligaments damage that eventually produced the 
veteran's lumbar disc herniations.

At his RO hearing (conducted in August 1997), the veteran 
testified as to the February 1967 entry in his service 
medical records that he had, of course, been treated for an 
ingrown toenail at that time as a result of what had 
happened, but it was very minor compared to why he was being 
treated.  (Transcript (T.) at 2).  The veteran's service 
representative asked the veteran to describe his in-service 
injury to his left foot, as it was not shown in his service 
medical records.  Id.  The veteran stated that he and another 
sailor had just finished up a project, when a full-sized 
oxygen bottle fell across both of his feet.  Id.  He had been 
wearing standard Navy-issue shoes at the time.  Id.  These 
shoes were not steel-toed.  Id.  The veteran also stated that 
his left foot had seemed to be the more severely injured 
foot.  Id.  He had been taken immediately to get medical 
attention, and his left toenail had been relieved of 
pressure.  Id.  They had heated up a paper clip and poked a 
hole through his left great toe, which relieved the pressure.  
(T. at 2-3).  His left foot was then bandaged.  (T. at 3).  
The veteran stated that no x-ray was taken at that time and 
that he had been given a shower-type shoe to wear.  Id.  When 
asked if he had been given a physical profile during that 
time, the veteran responded that he must have been, but he 
did not have a copy of it.  Id.  The veteran testified that 
he had had problems with his left foot after that, while 
still in service.  (T. at 3-4).  The veteran's service 
representative referenced the opinion of the veteran's 
chiropractor, which indicated that the veteran's back problem 
was related to the veteran's altered gait that was due to the 
in-service injury to his foot.  (T. at 4).

Pursuant to the Board's January 1999 remand, a VA examination 
was conducted in March 1999.  At that time, the veteran's 
chief complaints were chronic low back pain and pain in both 
feet.  The examiner reviewed the veteran's service medical 
records and noted the various entries that pertained to both 
of the veteran's feet.  The examiner also reviewed the 
veteran's claims file.  Subsequent to physical examination 
and x-ray studies of the right and left feet, the diagnoses 
were symptomatic residuals of an old crush injury to the 
right foot; old healed fracture of the distal phalanx of the 
great right toe; symptomatic first degree pes planus 
deformity of the left foot; and chronic lumbosacral strain.  
It was the examiner's opinion that the veteran's complaints 
referable to his right foot were related to military service.  
The veteran's left foot complaints were not related to 
military service.  The veteran's complaint of chronic low 
back pain might be related to altered mechanics related to 
his altered gait, which was related to the injury to the 
right foot sustained in June 1966.

Correspondence from the veteran's podiatrist (dated in July 
1999) reflects the veteran's reports of an acetylene tank 
having fallen on both of his arches while in service.  The 
veteran was treated and had developed some ingrown toenails.  
The pain had then gone away.  The veteran then started 
working on hard floors with the railroad, from 1973 to 1996.  
He had developed progressive pain in his ankles and arches.  
The assessment was chronic talonavicular tenosynovitis.  An 
August 1999 addendum to the veteran's medical records 
reflects the podiatrist's intention to stipulate without 
substantiation of reviewing the veteran's service medical 
history that there was a possibility that the veteran's 
current day pain could be secondary to the event that 
occurred in 1966.  In correspondence to the veteran dated 
later that same month, August 1999, the veteran's podiatrist 
reiterated the medical history reported by the veteran and 
stated that based upon this history given by the veteran, it 
was his belief that the veteran suffered a fracture in the 
great right toe distal phalanx.  It was also his belief that 
the veteran had suffered a contusion on the dorsal aspect of 
the feet bilaterally, when the acetylene tank hit his feet.  
Current x-rays demonstrated an osteophyte on the dorsal 
aspect of the talus at the talonavicular joint.  It was 
possible that the development of this osteophyte was 
secondary to the injury described by the veteran.  The 
veteran's podiatrist also thought that it was as likely as 
not that the veteran's foot and back problems were secondary 
to the 1966 foot injury.

A lay statement from one of the veteran's fellow servicemen 
recounts the injury to the veteran's two feet.  An acetylene 
tank had fallen across both of the veteran's feet.  The 
veteran's left foot appeared to be severely smashed, while 
the right foot appeared to be less severe, with only a few 
smashed toes.  The veteran had been taken to the ship's 
medical facility and treated.  He had had to wear a special 
cloth shoe for several months.  Once the veteran's feet had 
healed and his toenails had grown back, the veteran had 
complained frequently about an aching in his left foot, which 
caused him to walk with a slight limp.  The veteran had been 
encouraged to go back to the doctor, but he had believed that 
it would get better on its own.

A lay statement from a co-worker at the railroad recounts the 
veteran's reports of a lot of pain in his feet and back, 
which caused him to limp severely.  The co-worker remembered 
distinctly that the veteran's right foot would start hurting, 
and a day or two later, the veteran would complain that his 
left foot hurt and that he had pain in his lower back.  The 
veteran had always told him that he had injured his feet in 
the military and that he had had foot problems ever since.

III.  Analysis

With respect to the issue of entitlement to service 
connection for residuals of a right foot injury, to include 
right foot arch impairment, as stated above in the 
introduction, the Board finds that the veteran is so 
entitled.

Initially, the Board notes the clinical evidence of record 
supporting this aspect of the veteran's appeal.  
Specifically, it was noted upon VA examination in March 1999 
that the veteran had symptomatic residuals of an old crush 
injury of the right foot.  It was the examiner's opinion that 
the veteran's complaints as to his right foot were related to 
military service.  Here, the Board notes that the examiner 
did not distinguish between the diagnosed old healed fracture 
of the distal phalanx of the great right toe (for which the 
veteran has received service connection) and the diagnosed 
symptomatic residuals of an old crush injury of the right 
foot when he stated that the veteran's complaints referable 
to his right foot were related to his military service.  As 
such, the Board finds it reasonable to conclude that the 
veteran's symptoms referable to his right foot include right 
foot arch impairment, particularly in light of the clinical 
diagnosis of chronic talonavicular tenosynovitis.  As these 
symptoms, including right foot arch impairment, are referable 
to the veteran's military service, service connection should 
be established.

As for evidence against the veteran's claim of entitlement to 
service connection for residuals of a right foot injury, to 
include right foot arch impairment, the Board notes that 
there is none.  

As such, the Board finds the weight of the evidence of record 
in favor of a grant of service connection for residuals of a 
right foot injury, to include right foot arch impairment, as 
well as residuals of a fractured distal phalanx, great right 
toe.

In reaching this determination, the Board notes that it did 
not consider the opinions expressed by the veteran's 
podiatrist as to a causal relationship between the veteran's 
service and any of his claimed disorders.  In this respect, 
the Board declined to cite the podiatrist's opinions as 
evidence in favor of the veteran's claim for service 
connection for residuals of a right foot injury, including 
right foot arch impairment, as the podiatrist clearly 
indicated in the veteran's medical records that he was 
prepared to stipulate without substantiation of reviewing the 
veteran's service medical history that there was a 
possibility that the veteran's current day pain could be 
secondary to the event that occurred in 1966.  Accordingly, 
then, the opinions expressed by the veteran's podiatrist are 
of limited credibility and probative value and carry little 
evidentiary weight.  See Curry v. Brown, 7 Vet. App. 59 
(1994).  However, as to entitlement to service connection for 
residuals of a right foot injury, to include right foot arch 
impairment, the Board reiterates that nothing in the record 
negates the opinion expressed in the March 1999 VA 
examination report.  As such, the podiatrist's opinions need 
not be considered in order to determine whether the evidence 
is at least in equipoise as to the merits of the veteran's 
claim.  Indeed, in this respect, the Board found that the 
weight of the evidence supported the veteran's claim as to 
this issue, without the podiatrist's opinions.

With respect to the veteran's claim for service connection 
for a low back disorder, secondary to the veteran's service-
connected residuals of a right foot injury, to include 
residuals of a fractured distal phalanx, right great toe, and 
right foot arch impairment, the Board again finds that the 
veteran is so entitled.

Initially, the Board notes the clinical evidence of record in 
support of the veteran's claim as to this issue.  
Specifically, the Board notes the July 1996 correspondence 
from the veteran's chiropractor, in which he opined that when 
the acetylene bottle fell on the veteran's foot, it dragged 
the veteran to the floor and twisted him in the process.  
This event was the only accident in the veteran's case 
history that could have provoked the damage that ultimately 
produced the veteran's lumbar disc herniations.  Admittedly, 
there is some evidentiary contradiction as to which foot the 
acetylene tank fell on, and the veteran's service medical 
records only document involvement of the veteran's right 
foot, but the opinion expressed by the veteran's chiropractor 
does not depend upon which foot was involved.  Rather, this 
opinion turns only on there having been such an accident, 
which there was, regardless of the foot involved.

The Board also notes the opinion expressed in the March 1999 
VA examination, in which the examiner stated that the 
veteran's complaints of low back pain might be related to 
altered mechanics that were related to an altered gait that 
was related to the June 1966 in-service injury.  Admittedly, 
this opinion is somewhat equivocal as to the casual 
relationship between the veteran's service and his low back 
disorder, but it does not in any way rebut the opinion 
expressed by the veteran's chiropractor.  Indeed, the Board 
points out that nothing in the record rebuts the 
chiropractor's opinion.

As such, in light of the above, the Board concludes that the 
veteran is entitled to service connection for a low back 
disorder, secondary to his service-connected residuals of a 
right foot injury, to include residuals of a fractured distal 
phalanx, right great toe, and his right foot arch impairment.

Again, in reaching this determination, the Board did not 
consider the opinions expressed by the veteran's podiatrist, 
as to the causal relationship between the veteran's service 
and his low back pain.  The evidence of record was in favor 
of the veteran's claim as to this issue, even without 
consideration of the podiatrist's opinions.

However, as to the issue of entitlement to service connection 
for residuals of a left foot injury, the Board must consider 
the opinions expressed by the veteran's podiatrist.  As to 
this issue, though, upon review of the pertinent evidence of 
record, the Board finds that the veteran's claim must be 
denied.

Initially, the Board finds that the veteran submitted a well 
grounded claim for service connection, as the record contains 
competent clinical evidence of a chronic left foot disorder 
(chronic talonavicular tenosynovitis), evidence of in-service 
incurrence (the veteran's statements and the lay statement 
from one of the veteran's fellow servicemen), and clinical 
evidence of a nexus, or link, between the veteran's chronic 
talonavicular tenosynovitis and his service (opinions 
expressed by the veteran's podiatrist).  See Caluza v. Brown, 
supra.  As such, given the submission of a well grounded 
claim, the Board must now focus its discussion on the merits 
of this claim.

In this respect, the Board notes the clinical evidence in 
support of the veteran's claim.  Specifically, the Board 
notes the opinions expressed by the veteran's podiatrist, 
which relate the veteran's disorders of the feet and his 
complaints of low back pain to the veteran's service, 
particularly the veteran's June 1966 injury.  As to the 
evidence against the veteran's claim, the Board notes that 
the examiner stated in the March 1999 VA examination that the 
veteran's left foot complaints were not related to his 
military service.  

In weighing these two pieces of clinical evidence in order to 
determine whether the evidence of record is at least in 
equipoise as to the merits of this aspect of the veteran's 
appeal, the Board finds the opinions of the veteran's 
podiatrist to be of limited credibility and probative value, 
thereby having little evidentiary weight, as they were 
formulated without review of the veteran's service medical 
history.  See Curry v. Brown, supra.  To reiterate, the 
veteran's podiatrist stated in the veteran's medical records 
that he was prepared to stipulate without substantiation of 
reviewing the veteran's service medical history that there 
was a possibility that the veteran's current-day pain could 
be secondary to the event that occurred in 1966.  Given the 
inconsistency between the veteran's reported service medical 
history and the history as documented in the veteran's 
service medical records, the Board cannot but question the 
validity of the opinions expressed by the veteran's 
podiatrist.  Id.  Further, the Board cannot but wonder 
whether the veteran's podiatrist would have formulated the 
same opinions had he viewed the veteran's service medical 
history as documented in the veteran's service medical 
records.  In this respect, the Board stresses that the 
veteran's service medical records document a substantially 
different service medical history than that reported by the 
veteran.  

The veteran's service medical records clearly document 
treatment of only the veteran's right foot in June 1966 and 
on follow-up in July 1966.  The veteran's left foot was not 
referenced in any manner at that time.  An x-ray was taken of 
the veteran's right foot at the time of injury in June 1966, 
and it revealed a relative non-displaced fracture of the 
medial corner of the distal phalanx of the great toe.  These 
records also indicate that the veteran was advised to wear 
tennis shoes, not some special shower-type shoe.  Further, 
the only documented treatment as to the veteran's left foot 
was for a burn in October 1966 and an ingrown toenail in 
February 1967.

As to the March 1999 VA examination, however, the Board 
stresses that the examiner reviewed the veteran's claims 
file, which included a review of the veteran's service 
medical records.  In this respect, the Board finds that such 
a review of the veteran's service medical history, as well as 
other clinical evidence contained in the claims file, 
arguably provided the examiner with a more complete 
evidentiary picture as to the history of the veteran's 
claimed left foot disorder and any residuals of a claimed 
left foot injury, as compared to the veteran's podiatrist.  
This more complete evidentiary picture, in turn, arguably 
allowed the VA examiner to formulate a more informed 
diagnosis and opinion as to the relationship, if any, between 
the veteran's service and his claimed left foot disorder.  In 
this instance, the VA examiner rejected any nexus between the 
veteran's service and his left foot complaints.

Admittedly, the Board acknowledges that in effect the record 
contains one piece of clinical evidence in favor of the 
veteran's claim for service connection and one piece of 
clinical evidence against the veteran's claim.  As such, 
there would appear to be a relative balance of positive and 
negative evidence as to this matter.  However, for the 
reasons just stated, the Board finds the opinion expressed by 
the VA examiner to be more credible and probative of the 
issue of entitlement to service connection, as compared to 
the opinions expressed by the veteran's podiatrist.  Simply, 
the VA examiner reviewed the veteran's claims file, 
particularly the veteran's service medical records, and the 
veteran's podiatrist did not.  In effect then, the Board 
finds that the evidence of record is not so nearly 
approximate as to require the application of the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).

In reaching this determination, the Board acknowledges the 
veteran's assertions as to his entitlement to service 
connection for residuals of a left foot injury.  The Board 
also acknowledges the lay statements submitted by the veteran 
in support of his claim.  As to these assertions and 
statements, though, nothing in the record indicates that 
either the veteran or the individuals giving the statements 
possesses the medical expertise necessary to render opinions 
as to causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay assertions as to causation and diagnosis are 
inadequate.  Id.  Accordingly, then, the Board finds that the 
veteran's assertions and these lay statements of record 
cannot work to rebut the opinion expressed by the VA examiner 
in the March 1999 examination report, thereby placing the 
evidence in at least equipoise as to the issue of entitlement 
to service connection for residuals of a left foot injury.

The Board also acknowledges the July 1975 VA examination 
report findings that include a diagnosis of left foot injury, 
moderate residuals.  As to this piece of evidence, the Board 
stresses that the examiner also stated that the veteran's 
left foot had been asymptomatic on examination, with no pain 
on passive movement and no burns.  Given this asymptomatic 
clinical assessment, as well as the absence of any discussion 
relating the veteran's left foot injury to his service (other 
than the veteran's reported service medical history), the 
Board finds this piece of evidence insufficient by itself to 
have well grounded the veteran's claim for service connection 
for residuals of a left foot injury.  Further, when viewed in 
conjunction with the other evidence of record, the Board 
finds it insufficient to rebut the opinion expressed in the 
March 1999 VA examination report, as it was based upon the 
veteran's reported service medical history, a history the 
Board stresses that is not substantiated by the veteran's 
service medical records.  As such, this examination report 
does not place the evidence in at least equipoise as to the 
issue of entitlement to service connection for residuals of a 
left foot injury.

Therefore, for the reasons stated above, the claim of 
entitlement to service connection for residuals of a left 
injury is denied.


ORDER

Entitlement to service connection for residuals of a right 
foot injury, to include right foot arch impairment, is 
granted.

Entitlement to service connection for residuals of a left 
foot injury is denied.

Entitlement to service connection for a low back disorder, 
secondary to the veteran's service-connected residuals of a 
right foot injury, to include residuals of a fractured distal 
phalanx, right great toe, and right foot arch impairment, is 
granted.


REMAND

In view of the Board's decision above, granting service 
connection for residuals of a right foot injury to include 
both residuals of a fractured distal phalanx, right great 
toe, and right foot arch impairment and granting service 
connection for a low back disorder, secondary to the 
veteran's service-connected residuals of a right foot injury, 
to include residuals of a fractured distal phalanx, right 
great toe, and right foot arch impairment, the Board finds 
the current record inadequate for rating purposes.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

As such, the issue of entitlement to a compensable evaluation 
for residuals of a right foot injury, to include residuals of 
a fractured distal phalanx, right great toe, and right foot 
arch impairment, will not be decided pending a REMAND for the 
following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-August 1999 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's right foot and lower 
back, should be obtained by the RO and 
incorporated into the claims file.

2.  A VA examination should be scheduled 
and conducted, in order to determine the 
severity of the veteran's residuals of a 
right foot injury, including the 
veteran's secondarily service-connected 
low back disability.  All suggested 
studies should be performed, and the 
examiner should elicit all of the 
veteran's subjective complaints as to his 
right foot and low back.  All findings 
should be recorded in detail, and the 
examiner should state whether the 
veteran's subjective complaints are 
supported by clinical findings.

3.  The claims file and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant 
examination.

4.  The veteran should be advised that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (1999).

5.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

6.  The RO should then review the 
veteran's claim as to the propriety of a 
compensable evaluation for residuals of a 
right foot injury, to include residuals 
of a fractured distal phalanx, right 
great toe, and right foot arch 
impairment, considering all pertinent law 
and regulations in light of any 
additional treatment records received and 
the VA examination report.

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 



